Detailed Action
1. This Office Action is submitted in response to the application filed 3-15-2021, wherein claims 1-14 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. Claims 1-14 are allowed.

Examiner’s statement of reasons for allowance
	The following is an examiner’s statement of reasons for allowance:
3. The claims in the instant application are deemed to be directed to a nonobvious improvement over the inventor’s own work, USPN 10,967,940, which teaches the claimed anti-biofouling system comprising a light source configured to provide UV radiation and includes a waveguide element made of UV transmissive material; wherein the radiation transmissive material is a matrix material for a phase of another composition than the radiation transmissive material, wherein the phase is available in the matrix as regions with the regions having mean particle radii selected from the range of 350-1200 nm and having a volume fraction selected from the range of 0.01- 0.2 vol.%, except that the independent claims of USPN 10,967,940 lacks the following improvements; wherein the waveguide element has a plate-like shape, and the light source is at least partly embedded in the waveguide element, as described at [0016] and [0089] of the applicant’s published specification.

4. Claim 1 is allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest the anti-biofouling system comprising a light source configured to provide UV radiation that includes a waveguide element made of UV transmissive material, described above and wherein the waveguide element has a plate-like shape, wherein the light source is at least partly embedded in the waveguide element, and wherein the light source and the waveguide element are adapted for propagation of at least part of the UV radiation through the radiation transmissive material and subsequent emanation from at least one of the first face and the second face.
5. Claims 2-14 are allowed by virtue of their dependency upon allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   

        Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
November 30, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881